Name: Council Directive 79/920/EEC of 29 October 1979 amending Directive 76/630/EEC concerning surveys of pig production to be made by Member States
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-11-10

 Avis juridique important|31979L0920Council Directive 79/920/EEC of 29 October 1979 amending Directive 76/630/EEC concerning surveys of pig production to be made by Member States Official Journal L 281 , 10/11/1979 P. 0041 - 0041 Greek special edition: Chapter 03 Volume 27 P. 0004 Spanish special edition: Chapter 03 Volume 16 P. 0324 Portuguese special edition Chapter 03 Volume 16 P. 0324 ****( 1 ) OPINION DELIVERED ON 26 OCTOBER 1979 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 2 ) OJ NO L 223 , 16 . 8 . 1976 , P . 4 . COUNCIL DIRECTIVE OF 29 OCTOBER 1979 AMENDING DIRECTIVE 76/630/EEC CONCERNING SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ( 79/920/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 43 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), WHEREAS DIRECTIVE 76/630/EEC ( 2 ) PROVIDED FOR SURVEYS OF PIG PRODUCTION TO BE MADE BY MEMBER STATES ; WHEREAS SOME OF THE PROVISIONS OF THAT DIRECTIVE MUST BE SPECIFIED MORE PRECISELY AND SUPPLEMENTED IN ORDER TO PROMOTE THE HARMONIZATION OF FORECASTS IN THE PIGMEAT SECTOR AND TO IMPROVE THE FORECASTING METHODS USED , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 ARTICLE 8 OF DIRECTIVE 76/630/EEC IS HEREBY REPLACED BY THE FOLLOWING : ' ARTICLE 8 1 . MEMBER STATES SHALL PROVIDE FORECASTS OF GROSS DOMESTIC PRODUCTION OF PIGS BROKEN DOWN BY TWO-MONTHLY PERIODS , FOR THE PERIODS 1 DECEMBER TO 30 NOVEMBER , 1 APRIL TO 31 MARCH AND 1 AUGUST TO 31 JULY . THE PERIODS MAY BE ALTERED IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . GROSS DOMESTIC PRODUCTION COVERS ALL PIGS SLAUGHTERED , WHETHER OF DOMESTIC OR FOREIGN ORIGIN , PLUS THE BALANCE OF FOREIGN TRADE IN LIVE PIGS . 2 . THE FORECASTS REFERRED TO IN PARAGRAPH 1 SHALL BE FORWARDED TO THE COMMISSION WITHIN TIME LIMITS TO BE LAID DOWN IN ACCORDANCE WITH THE PROCEDURE PROVIDED FOR IN ARTICLE 11 . ' ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 29 OCTOBER 1979 . FOR THE COUNCIL THE PRESIDENT B . LENIHAN